PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/996,851
Filing Date: 15 Jan 2016
Appellant(s): BADGE, GAURAV, et al.



__________________
Arment, Brian L., Registration # 64,134
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 Nov 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 19 Apr 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

In response to arguments starting on page 4 of Appeal Brief filed 30 Nov 2021, Applicant states, “the remote desktop view of Balz is not also presented via a user interface of the server to a user, as required of the first view by claim 1” and that, “nothing in that assertion properly explains how a server is a user system with a user interface for presenting a view to a first user, as required by claim 1”. Examiner notes that no mention of a server in the claims exists. Applicant further contends, in regards to claim 1, that the prior art does not teach, "in a user system, determining a first view presented by a user interface of the user system to a first user, generating first view information that describes the first view, and transferring the first view information to a remote user system”. Examiner respectfully disagrees. Balz, Fig. 1, paragraph 0017 discloses a server 105 and a personal computer 130 that displays a remote desktop view. Balz explicitly states, “the remote server 105 provides a view of its graphical desktop (Remote Desktop View 110)”. Further, Balz teaches that, “the client, Personal Computer 130, accesses this Remote Desktop View 110”. Therefore, the prior art teaches, "in a user system, determining a first view presented by a user interface of the user system to a first user, generating first view information that describes the first view, and transferring the first view information to a remote user system”.

The combination of Balz and Sandholm would provide an interface view from a computing device, and transferring that view to another computer device, while allowing a user to initiate a collaboration session via the interface of the computing device, using user input; users would be able to collaborate via the interface views. 
Claims 8 and 17 are rejected for the same reasons as that of claim 1 above.
Regarding claim 17, as expressed in the response to arguments directed towards claim 1, Balz teaches, “the remote server 105 provides a view of its graphical desktop (Remote Desktop View 110)” and, “the client, Personal Computer 130, accesses this Remote Desktop View 110”. As such, the prior art teaches a collaborative session, in that, a plurality of users may view, and interact with, the same content. As such, the prior art reasonably teaches the claim elements of claim 17.
Regarding claims 4 and 11, Sandhold teaches, for example in Fig. 1, paragraphs 0013-0043 teaches interface views with text metadata; clearly, textual metadata on an interface is disclosed. This, in conjunction with the interface and remote interface views of Balz as disclosed above, would provide the invention of claims 4 and 11.
Regarding claims 5 and 15, Sandholm teaches the ability to receive input on interface elements in an application [Fig. 1C, para 0036 gives an example in which users may use interface elements to provide suggestions in a collaborative session, the elements activated through user input]. Clearly, 
Regarding claim 12, Sandholm teaches the text based metadata, as expressed above. Balz further teaches the use of certain programming languages to provide its functionality [paragraph 0005 discloses the use of HTML; paragraph 0053 discloses the use of XML]. Balz discloses the use of programming language to provide content on the interface through, for instance, a web browser [paras 0005, 0017, 0053]. It would have been obvious to combine the interface and remote interface view functionality and use of programming language of Balz with the explicit recitation of textual metadata of Sandholm to provide the functionality of claim 12, as recited.  
Regarding claim 13, Balz discloses in paragraph 0017 that, “the client, Personal Computer 130, accesses this Remote Desktop View 110 via Web Browser 120”. This statement clearly teaches, “generating the representation of the first view using the first view information comprises: rendering the code into a web application on the remote user system”, which is all that is required by the claim.
Regarding claim 7, Balz teaches, “the remote server 105 provides a view of its graphical desktop (Remote Desktop View 110)”, “the client, Personal Computer 130, accesses this Remote Desktop View 110”, and providing the views through a web browser, as expressed above. Balz further teaches the use of APIs and SDKs to provide its functionality [para 0062 discloses the use of APIs along with programming language]. Thomas adds the functionality of a restricted sandbox environment, which restricts the ability for an application to share various media (for example, from second applications, etc.) with other participants in a collaborative system [para 0042]. Therefore, the combination of interface and remote interface views of Balz combined with the functionality of the restricted sandbox environment of Thomas would allow for interface views to be limited, e.g. prevented, from being 
Claims 9 and 20 are rejected for the same reasons as that of claim 7 above.
The remaining dependent claims are rejected for reasons outline in the Final Rejection filed 19 Apr 2021.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ANDREW  CHUNG/
Examiner, Art Unit 2173

Conferees:
/KIEU D VU/               Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                         
	/WILLIAM L BASHORE/               Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                         



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.